 

--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is hereby made and entered into as of
the 21st of August, 2009 by and between Gabriel Technologies Corporation
(“Company”), a Delaware Corporation, on the one hand, and George lingo
(“Employee”), an individual, on the other hand.  The Company and the Employee
acknowledge that the Employee has operated as the Company’s President and CEO
effective as of June 2, 2009.  Accordingly, for purposes of this Agreement June
2, 2009 shall be the “Effective Date” of this Agreement.  The Company and
Employee shall at times be referred to jointly as the “Parties.”
 
RECITALS
 
WHEREAS, Company desires to employ Employee as its CEO and President, as well as
President of Trace, LLC, a wholly owned subsidiary, and Gabriel Technologies,
LLC, (“GTLLC”) a wholly owned subsidiary; and, Employee desires to be employed
by the Company upon the terms and conditions hereinafter set forth;
 
NOW THEREFORE, for and in consideration of the mutual covenants and promises
contained herein, and for other good and valuable consideration received, the
Parties agree as follows:
 
I.
DEFINITIONS

 
For purposes of this Agreement, the following terms shall have the meanings set
forth herein:
 
 
A.
The term “Confidential Information” shall mean, with respect to the Company, any
information relating to its current litigation with Qualcomm Technology as well
as any other pending litigation matters and with respect to any wholly owned
Company subsidiaries, any information or data regarding past, current and
prospective operations, sales, purchases, marketing, distribution, customers,
customer lists and requirements, suppliers, supplier lists, sales methods and
strategies, technical information, finances, banking, loans, real estate,
investments, acquisitions, negotiations, plans, documents, records, computer
data, contracts, oral agreements and any other aspect of the Company’s business
or personal life or personal life-style which has not been advertised or
communicated to the general public.

 
 
B.
The term “Conflict of Interest” shall mean any activity, association,
relationship or contact by the Employee with one or more of the Company’s
competitors, suppliers, dealers or customers (collectively “Company Suppliers”)
which might adversely affect the performance of the Employee’s duties to the
Company.  Notwithstanding the foregoing, the Company acknowledges that the
Employee is currently the CEO of an online travel business, and will likely
become involved as an employee and/or consultant in other business during the
term if this Agreement, and that in such capacity the Employee may have
relationships with such Company Suppliers and that such relationships are deemed
to not be a Conflict of Interest and that Employee may develop additional
relationships with Company Suppliers which will not be deemed to be a Conflict
of Interest provided such relationships involve businesses which are not
competitive with the Company; provided, however, that Employee shall disclose
such employment and/or consultation relationships and compensation derived
therefrom to the Board of Directors of the Company within a reasonable
timeframe.

 


 

--------------------------------------------------------------------------------

 




 
 
C.
The term “Trade Secret” shall mean with respect to the Company, any litigation
strategy relating to its current litigation with Qualcomm Technology as well as
any other litigation strategies with respect to pending litigation matters and
with respect to any wholly owned Company subsidiaries shall mean any information
concerning any designs, formulae, procedures, operations, investments,
techniques, data, software, storage media or other compilations of information,
records, financing, costs, employees, purchasing, accounting, marketing,
merchandising, printing, sales, salaries, pricing, profits, plans for future
development, and the identity, requirements, preferences, practices and methods
of doing business of specific parties with whom the Company transacts business,
and all other information which is related to any product or business, and all
other information which is related to arty product or business of the industry
in which the Company transacts business or acquired from public sources,
including any formula, pattern, compilation, program, device, method, technique
or process that derives independent economic value, actual or potential, from
not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use and is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 
II.
TERMS OF EMPLOYMENT

 
 
A.
Position.  Company shall hire Employee in the position of President, Chief
Executive Officer, and Chairman of the Company.  Employee shall be hired as an
“at will” employee whose employment may be terminated by either of the Parties
at their individual choice at any time, without advance notice, and subject to
the terms and conditions contained in this Agreement.  In his capacity as
President and Chief Executive Officer of the Company, Employee shall also serve
as President of Trace, LLC, and as President of GTLLC.

 
 
B.
Relationship of the parties.  Employee shall not be deemed a joint venturer or
partner of Company.

 
 
C.
Maximum Term.  The Company currently desires to employ Employee for two (2)
years from the Effective Date (“Initial Term”) of this Agreement.  Should
Employee remain employed with the Company at the conclusion of the Initial Term,
the Company shall have the unilateral option of renewing Employee’s employment
for one (1) additional one year at the terms contained herein (“Option
Term”).  Should Company fail to advise the Employee that it is exercising its
right to the Option Term within sixty (60) days prior to the conclusion of the
Initial Term, Employee’s employment with Company shall automatically be renewed
on the same terms and conditions as stated in this Agreement.  The Employee
shall again be entitled to receive the financial benefits set forth in Section
II(E) and all other benefits stated in this Agreement.  Nothing contained in
this section shall affect the Employee’s “at-will’ status or prevent the Company
from terminating the Employee prior to the expiration of either the Initial Term
or the Option Term, subject to the payment conditions contained in this
Agreement.

 


 
2

--------------------------------------------------------------------------------

 


 
D.
Salary.  In consideration of the employment services to be rendered hereunder,
the Company shall initially pay Employee a monthly salary as follows:

 
 
1)
Twelve thousand five hundred dollars ($12,500) per month for the first six (6)
months of employment; and

 
 
2)
Ten thousand dollars ($10,000) per month thereafter (“Salary”), payable at the
time and pursuant to the procedures regularly established and as may be amended
by the Company during the course of this Agreement, which unless changed by the
Company shall be bi-weekly.  Such compensation is subject to the usual and
required employee payroll deductions, withholding and reductions.  Following the
Effective Date of the Agreement, Employee’s Salary shall be reviewed by the
Company on the first anniversary of the Effective Date (“Interval”).  Nothing
contained herein shall obligate the Company to revise Employee’s salary.  Should
the Company fail to review and/or revise Employee’s Salary within thirty (30)
days following the conclusion of any Interval, Employee’s Salary from that
concluded Interval shall carry over and apply to the immediately succeeding
Interval.

 
 
E.
Benefits.

 
1.           Accrued Payment Upon IP Events
 
 
a.
The term “Proceeds” shall mean the actual receipt by the Company or any of its
subsidiaries of any consideration (whether in cash or the fair market value of
non-cash consideration) from an IP Event, regardless of whether Employee is
employed by Company at the time of actual receipt.  For purposes of this
Agreement, Proceeds shall be the receipt by the Company or any of its
subsidiaries of any gross recovery, but, only after deduction of all
out-of-pocket costs (service fees, expert fees, deposition costs, etc.) (in cash
or the fair market value of non-cash consideration).

 
 
b.
The term “IP Event” shall mean (i) any licensing, sale, transfer, settlement or
other transaction with one or more third parties relating to intellectual
property of the Company or its subsidiaries, or (ii) a merger, consolidation,
share exchange or sale of all or substantially all of the stock or assets of the
Company or any of its subsidiaries (but not a transaction to take the Company
private) only while Employee is employed with the Company.

 


 
3

--------------------------------------------------------------------------------

 


 
c.
Employee shall accrue upon the consummation of any IP Event an amount equal to
1% of the Proceeds.  Employee’s right to receive the Proceeds shall vest as
follows:

 
 
(i)
At the end of each thirty (30)-day period after the Effective Date that Employee
remains employed by Company, Employee shall vest in 1/24 of 1% of Proceeds;

 
 
(ii)
Employee will vest in this manner until the maximum right to receive 1% of the
Proceeds (“Maximum Interest”);

 
 
(iii)
Should the Company terminate Employee’s employment “For Cause” (as such term is
defined herein below) before the Employee has vested in the Maximum Interest,
Employee shall be entitled to Employee’s vested interest as of the date of
Employee’s termination;

 
 
(iv)
Should the Employee voluntarily terminate his own employment before the Employee
has vested in the Maximum Interest, Employee shall be entitled to Employee’s
vested interest as of the date of Employee’s termination.  Notwithstanding the
foregoing, if Employee terminates employment with the Company due to (i) a
reduction in the Employee’s salary greater than 25% or (ii) a relocation of the
principal place of business of the Company where the Employee is actually
required to work at such different location, is more than 25 miles from the
Employee’s now or then current residence, such termination shall not constitute
a voluntary termination; and

 
 
(v)
Should the Employee’s employment terminate for any reason other than “For
Cause”, the death or disability of Employee, or voluntary termination by the
Employee, the Employee shall accelerate vesting and be entitled to the full
Maximum Interest.

 
 
3.
Employee shall be entitled to receive his accrued and vested amounts from
Sections E.1 and E.2 of this Agreement by March 15 of the calendar year
following the calendar year of the earlier of the occurrence of Employee’s
termination from employment.  If Proceeds or IP Transaction Proceeds are not
received by this deadline, the Company shall make the Employee’s vested and
accrued interest in Proceeds and IP Transaction Proceeds within one month of
actual receipt of such funds.

 


 
4

--------------------------------------------------------------------------------

 


 
4.
The Company shall provide Employee with health insurance benefits through the
Company’s health insurance plan during Employee’s employment with the Company,
unless such insurance is provided through any other employment of the
Employee.  If no such plan is in effect at any given time during that
employment, Company shall reimburse Employee for the reasonable cost of any
private health insurance plan located by and participated in by Employee during
such time.

 
 
5.
The Company shall reimburse the Employee for all phone and communications
related expenses, upon presentation of adequate documentation thereof.

 
 
6.
The Company shall reimburse Employee for all ordinary, necessary, and reasonable
expenses incurred by Employee and directly related to Employee’s performance of
Employee’s job responsibilities, upon presentation of adequate documentation
thereof.  However, any single expense in excess of two thousand five hundred
dollars ($2,500) must be approved in advance by the Company’s Board of Directors
in order to qualify for such reimbursement.

 
 
7.
Employee shall be entitled to two (2) weeks vacation per year; provided,
however, that in no event shall accrued vacation exceed more than two (2) weeks.

 
 
8.
The Company agrees to indemnify, keep indemnified and hold harmless Employee
(which shall include any legal representatives of such person) to the fullest
extent authorized by the Delaware Law, including, without limitation, Section
145(f) thereof, and other applicable law as in effect from time to time, from
and against any expenses (including expenses of investigation and preparation
and reasonable fees and disbursements of counsel, accountants and other
experts), judgments, fines, liability, losses and amounts paid in settlement,
actually and reasonably incurred by Employee in connection with any threatened,
pending or completed action, suit, claim or proceeding (hereinafter, a
“proceeding”), whether civil, criminal, administrative or investigative, by
reason of the fact that Employee is or was a director or officer of the Company,
or is or was serving at the request of the Company as a director, officer,
employee, fiduciary or agent of another Company, partnership, joint venture,
trust or other enterprise, and whether or not the cause of such proceeding
occurred before or after the date of this Agreement.

 
 
9.
In the event the Company terminates Employee Without Cause – Company shall pay
Employee three (3) months of employees then current Monthly Salary upon
termination.

 


 
5

--------------------------------------------------------------------------------

 


 
F.
Conflict of Interest.  During his employment with Company, Employee agrees that
he: (i) will not engage, directly or indirectly, in any other business activity
(whether or not pursued for pecuniary advantage) which will be a Conflict of
Interest and (ii) will protect and maintain the Company’s Trade Secrets and
Confidential Information.  Employee shall specifically be entitled to maintain
employment, accrue consulting fees, or otherwise be hired by individuals or
entities other than the Company provided such work, consulting or employment is
not in direct competition with the Company.  In addition, Employee may own or
operate, in any capacity, any other business, provided such work is not in
direct competition with the Company.  No such activities set forth hereinabove
shall interfere to an unreasonable extent with Employee’s performance of his
duties hereunder.

 
III.
WORK FOR HIRE

 
Employee agrees that the Company will own and control all worldwide rights in
and to the results, products and proceeds of Employee’s services called for
hereunder, including but not limited to any and all business plans, copyrights,
trademarks, service marks, all intellectual property, ideas, concepts, designs,
creations, formats, drawings, images, digital information, visual creations,
audiovisual creations, or any other materials of any kind, whether finished or
not, created, developed and/or produced by Employee during Employee’s employment
with the Company and in connection with the services performed for Company
(herein, the “Work”) — provided such work is undertaken exclusively for the
Company and is in the scope of the Company’s activities given its current
operating status.  The Employee agrees such Work will be constituted as
“Works-Made-for-Hire” for Company within the meaning of U.S. Copyright Law and
other applicable laws.
 
Accordingly, Employee agrees that the Company shall be considered the author and
the sole and exclusive owner of the Work and all right, title and interest
therein – provided such work is undertaken exclusively for the Company and is in
the scope of the Company’s activities given its current operating status.  If
under any applicable law the fact that the Work is a Work-Made-for-Hire is not
effective to place authorship and ownership of the Work and all rights therein
in Company, then to the fullest extent allowable and for the full term of
protection otherwise accorded to Employee under applicable law, Employee hereby
irrevocably assigns and transfers to Company all worldwide right, title and
interest therein (including the entire copyright and all rental and neighboring
rights) and the exclusive right, throughout the universe and in perpetuity, in
all media now known or hereafter devised, to use and exploit the Work and to
assign or license to others the right to use and exploit the Work – provided
such work is undertaken exclusively for the Company and is in the scope of the
Company’s activities given its current operating status.  Employee agrees to
reserve no rights in the Work – provided such work is undertaken exclusively for
the Company and is in the scope of the Company’s activities given its current
operating status.  Employee agrees he will sign and provide any further
documents requested by Company to reflect Company’s ownership in the Work and,
in the event of Employee’s failure to deliver the same, Employee hereby
irrevocable appoints the Company as their attorney-in-fact to sign such
worldwide documents on Employee’s behalf in perpetuity – provided such work is
undertaken exclusively for the Company and is in the scope of the Company’s
activities given its current operating status.  The appointment of the Power of
Attorney shall be a power coupled with an interest.
 


 
6

--------------------------------------------------------------------------------

 


IV.
TERMINATION OF EMPLOYMENT

 
 
A.
“At Will.”  As set forth herein, Employee is an “at-will” Employee whose
employment with the Company may be unilaterally terminated by either Party to
this Agreement without notice, without cause, and for any reason.

 
 
B.
By Death.  Employee’s employment shall terminate automatically upon Employee’s
death.  The Company will pay to Employee’s beneficiaries or estate, as
appropriate, the compensation to which Employee are entitled pursuant to this
Agreement through the date of death.

 
 
C.
Disability.  If Employee is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of twelve (12) months or more, then, to the extent permitted by law,
Employee’s employment shall terminate and the compensation to which Employee is
entitled pursuant to this Agreement shall be paid up through the 90th day of
incapacity under the Company’s usual payroll practices, and thereafter the
Company’s obligations hereunder shall terminate.  Nothing in this Paragraph
shall affect Employee’s rights under any disability plan in which Employee is a
participant.

 
 
D.
“For Cause.”  Notwithstanding Employee’s “at-will” status, Employee may also be
terminated by the Company “For Cause.” For purposes of this Agreement “Cause”
means (i) the commission of an act of fraud, embezzlement or material dishonesty
by the Employee that is materially injurious to the Company and intended to
benefit the Employee, as determined by an expedited arbitration proceeding in
accordance with ADR regulations; (ii) the conviction of, or plea of nolo
contendere to a felony by Employee.

 
V.
REPRESENTATIONS AND WARRANTIES; ASSIGNMENT

 
 
A.
Employee represents and warrants that he has the right, power, legal capacity
and authority to enter into and perform each of the obligations required under
this Agreement, and that no further approval or consent of any person, board of
directors or entities is necessary for him to enter into and perform each of the
obligations under this Agreement.

 
 
B.
Employee represents and warrants that by executing this Agreement Employee will
not cause the violation or breach of any other agreement to which the Employee
may be a party.

 
 
C.
Employee represents and warrants that at the time of execution of this
Agreement, he has no existing Conflicts of Interest.

 
 
D.
All representations, warranties, covenants and agreements contained in this
Agreement, or in any instrument, or writing provided for in it, shall survive
the execution of this Agreement.

 


 
7

--------------------------------------------------------------------------------

 


 
E.
This Agreement is personal to the parties and may not be assigned by Employee,
in whole or in part, without the prior written consent of Company, which consent
Company may withhold at its sole and absolute discretion.

 
VI.
NOTICES

 
All written Notices required pursuant to this Agreement, shall be deemed to have
been given if either hand delivered, or sent by registered or certified mail,
return receipt requested, and addressed to the other party at the address listed
on the signature block of this Agreement.  Any Notice sent by registered or
certified mail will be deemed to have been given three (3) days from the date of
mailing or when the other party actually receives such Notice, which ever occurs
first.
 
VII.
TRADE SECRETS AND CONFIDENTIAL INFORMATION

 
 
A.
Employee certifies and agrees that at all times, both during and after his
employment by the Company, he has not and will not disclose or reveal to any
person not employed by the Company any Trade Secret(s) or Confidential
Information of or concerning the Company.  Employee further certifies and agrees
that he has not and will not use for his own purposes, other than in the
performance of his duties to the Company, any Trade Secret(s), Confidential
Information or Tangible Items (as defined in this Agreement) of the Company.

 
 
B.
All files, records, documents, plans, specifications, manuals, books, magazines,
forms, receipts, outlines, reports, memoranda, notes, studies, data,
calculations, recordings, catalogues, software storage media or other
compilations of information, correspondence and all copies, abstracts and
summaries of the foregoing and all physical items related to the business of the
Company other than a merely personal item, whether of a public nature or not,
and whether prepared by Employee or not (collectively defined as “Tangible
Items”), are and shall remain the exclusive property of the Company and shall
not be removed from the premises of the Company, except as required in the
course of employment by the Company, without the prior written consent of the
Company, and the same shall be promptly returned to the Company by Employee on
the expiration or termination of his employment by the Company or at any time
prior thereto upon the request of the Company.

 
 
C.
Upon termination of his employment with the Company, Employee agrees to promptly
deliver to the Company all records, documents, contracts, correspondence, notes,
notebooks, papers, files and the contents thereof, financial statements, bank
checks, credit cards, reports, tables, data, computer software, computer
printouts, customer lists, supplier lists, product lists, purchase orders,
receipts, invoices, blank forms, business cards, stationery, manuals, books,
specifications, compilations, calculations, formulae, all copies of the
foregoing and any other materials which contain any trade secret(s) or
confidential information of the Company.

 


 
8

--------------------------------------------------------------------------------

 


VIII.
SOLICITATION OF CUSTOMERS

 
During the period commencing on the date hereof and ending three (3) years from
the date on which employment under this Agreement is terminated (such period not
to include any period of violation hereof by Employee or period which is
required for litigation to enforce this Section 10 and during which Employee is
in violation hereof), the Employee shall not, directly or indirectly, either for
his own benefit or purposes or for the benefit or purposes of any other person,
solicit, call on, interfere with, accept any business from, attempt to divert or
entice away any person or firm who is a customer of the Company or who was a
customer of the Company within the twelve months preceding the date of
termination or expiration, as may be the case, if such business in any way
involves products or services at that time being offered, developed or
considered by the Company on the date of termination.
 
IX.
SOLICITATION OF EMPLOYEES

 
During the period commencing on the date hereof and ending three (3) year from
the date on which employment under this Agreement is terminated (such period not
to include any period of violation hereof by Employee or period which is
required for litigation to enforce this Section II and during which Employee is
in violation hereof), Employee shall not, directly or indirectly, employ or
offer to employ, call on, solicit, interfere with, attempt to divert or entice
away any employee or independent contractor of the Company (or any person whose
employment or status as an independent contractor has terminated within the
twelve months preceding the date of termination) in any capacity if that person
possesses or has knowledge of any Trade Secrets or Confidential Information of
the Company.
 
X.
INJUNCTIVE RELIEF

 
Employee acknowledges and agrees that it would be difficult to fully compensate
the Company for damages resulting from the breach or threatened breach of the
foregoing provisions and, accordingly, that the Company shall be entitled to
petition a court for temporary and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, to
enforce such provisions upon proving that it has suffered or that there is a
substantial probability that it will suffer irreparable harm and without the
necessity of posting any bond or other undertaking in connection
therewith.  This provision with respect to injunctive relief shall not, however,
diminish the Company’s right to claim and recover damages.
 
XI.
ARBITRATION.

 
Employee and the Company jointly agree that any and all disputes arising under
or relating to the performance of the services contracted for under this
Agreement, including but not limited to claims arising from or related to
Employee’s employment or the termination of Employee’s employment, shall be
submitted to confidential binding arbitration before Judicial ADR Services,
Inc.  (“ADR”) in Los Angeles, or any successor thereto then prevailing.  The law
of the State of California will apply.  Such arbitration shall be final and
binding upon the parties and shall be the sole and exclusive remedy of the
parties with respect to any dispute arising out of, relating to or resulting
from the interpretation of the terms of this Agreement or breach or termination
thereof.  The costs of such arbitration will be apportioned equally between the
parties; provided, however, that the arbitrator shall have the right to allocate
costs in his or her sole discretion.  Either party, pursuant to the order of the
arbitrator, may perform discovery.
 


 
9

--------------------------------------------------------------------------------

 


If Employee refuses to submit to Arbitration after agreeing to this provision,
Employee may be compelled to Arbitrate under the authority of the California
Code of Civil Procedure.  Nothing in this provision is intended to waive
Employee’s right to discovery or damages available under applicable federal and
state laws, but only in the arbitration tribunal.  Employee and Company further
understand that arbitration represents an alternative to a jury trial and that
this constitutes a waiver of the parties’ right to a jury trial with respect to
any matters or controversies which may arise between them concerning this
Agreement or Employee’s employment at the Company.
 
XII.
MISCELLANEOUS.

 
 
A.
Headings, sections and subsection headings are not to be considered part of this
Agreement and are included solely for convenience and are not intended to modify
or explain or to be a full or accurate description of the contents thereof.

 
 
B.
The parties hereto may amend or modify this Agreement in such manner as may be
agreed upon only by a written instrument executed by Employee and a person duly
authorized to execute such agreement by the Company’s Board of Directors.

 
 
C.
This Agreement may be executed simultaneously in one or more counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
 
D.
All of the terms and provisions of this Agreement shall be binding upon each of
the parties hereto and shall inure to the benefit of the parties hereto, their
heirs, executors, administrators, personal representatives, successors and
assigns.

 
 
E.
The parties agree that this Agreement has been executed and delivered in the
State of California and shall be construed, enforced and governed by the laws
thereof.

 
 
F.
In the event it shall become necessary for any of the parties hereto to
institute legal proceedings to enforce any of the terms and conditions of this
Agreement, the prevailing party or parties shall pay to the non-prevailing party
or parties, all of their court costs and reasonable attorney’s fees.

 
 
G.
This Agreement completely supersedes all prior dealings with the parties with
respect to its provisions, whether oral or written.  This Agreement will not be
effective until signed by the Employee and a person duly authorized to execute
such Agreement by the Company’s Board of Directors.  The Parties agree and
acknowledge that each has reviewed this Agreement and the normal rule of
construction that agreements are to be construed against the drafting party
shall not apply to this Agreement since the Parties have mutually negotiated and
drafted this Agreement.

 


 
10

--------------------------------------------------------------------------------

 


 
H.
Each of the parties hereto shall execute any and all other documents or
instruments necessary or mutually desirable in order to carry out the provisions
of this Agreement.

 
 
I.
No provision of this Agreement is to be interpreted for or against any party
hereto because any such party or any such party’s legal representative drafted
such provision.

 
 
J.
Nothing contained in this Agreement shall be interpreted or construed to create
a partnership or a joint venture relationship between the parties.  The only
relationship between the parties is one of a Company with an Employee.

 
 
K.
If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision(s) shall be fully severable, and the remainder of this
Agreement shall be deemed valid and enforceable.  In lieu thereof, there shall
be added a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 
XIII.
INDEPENDENT COUNSEL.

 
Each Party warrants and represents that it has received and has been represented
by independent legal counsel in connection with this Agreement and further
warrants and represents that it has entered into this Agreement based upon its
discussions and consultations with such counsel.  All Parties other than the
Company further warrant and represent that they have sought and obtained the
advice of independent legal counsel of their own choice concerning the Agreement
and have entered into this Agreement solely upon their reliance on such
consultation with their respective independent legal counsel, including
examining any and all issues dealing with the execution of this Agreement.
 
XIV.
409A SAVINGS CLAUSE.

 
The Parties intend that payments or benefits payable under this Agreement not be
subject to the additional tax imposed pursuant to Section 409A of the Internal
Revenue Code (the “Code”), and the provisions of this Agreement shall be
construed and administered in accordance with such intent.  To the extent such
potential payments or benefits could become subject to Code section 409A, the
Parties shall cooperate to amend this Agreement with the goal of giving Employee
the economic benefits described herein in a manner that does not result in such
tax being imposed.  In the event that any payment to the Employee under this
Agreement is not made within the time prescribed in this Agreement and is
subject to any excise tax under Section 409(a) of the Code or any similar excise
tax (an “Excise Tax”), the Company shall make any additional payments (“Gross Up
Payments”) necessary to provide the Employee with the equivalent after tax
payment he would have received had the original payment not been subject to an
Excise Tax.  Any Gross Up Payments will be made in the same taxable year in
which the Excise Tax is due.
 


 
11

--------------------------------------------------------------------------------

 


XV.
Admission to California State Bar

 
Employee is a Member of the California State Bar.  Company hereby acknowledges
and agrees that Employee’s work for the Company shall be limited exclusively to
business judgments and business decisions, and that regardless of the nature of
the work completed by Employee, Employee will not be acting for the company in
the capacity as a legal advisor.  Any and all advice given the Company, it
officers, directors and or related third parties, shall not be considered legal
advice.  The company waives all rights and prospective causes of action against
employee to proceed against Employee for any and all claims for malpractice and
or any and all causes of action related to legal malpractice and/or giving legal
advice.  Except that, Employee, at his discretion, and, after written notice to
the Company, may serve as co-counsel on any litigation matter to which the
Company is a party.
 


 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date and year first set forth above, at San Francisco,
California.
 


Address For Notice Purposes:
 
“COMPANY”
 
4538 S.  140th Street
Omaha, Nebraska 68137
 
 
with a copy to:
 
Novian & Novian LLP
1801 Century Park East, Suite 1201
Los Angeles, California 90067
Attention:                      Farhad Novian, Esq.
GABRIEL TECHNOLOGIES, INC., a Delaware corporation
 
 
/s/ Jack
Manning                                                                         
By:        Jack Manning
Its:        Authorized Signatory
 
/s/ John
Hall                                                                              
 
By:        John Hall
Its:        Authorized Signatory
 
 
 
Address For Notice Purposes:
 
273 Green street no.  6
San Francisco, California 94133
 
“EMPLOYEE”
 
 
/s/ GEORGE
TINGO                                                                        
GEORGE TINGO, an individual



 
 
 
 
 
 
 
 
 
 
 


 
13

--------------------------------------------------------------------------------

 

